Citation Nr: 0115921	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-24 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a right ear 
condition, claimed as secondary to service connection 
enucleation of the left eye.

3.  Entitlement to an increased rating for enucleation of the 
left eye, secondary to fragment wound, currently evaluated as 
40 percent disabling.

4.  Entitlement to an increased rating for scar of the left 
upper eyelid, secondary to fragment wound, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased rating for headaches 
secondary to fragment wound, currently evaluated as 10 
percent disabling.

7.  Entitlement to an increased rating for polypoid right 
frontal sinus, currently evaluated as noncompensably 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel

INTRODUCTION

The appellant served on active duty from November 1967 to 
November 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from March 2000 and May 2000 rating 
decisions of the Montgomery, Alabama, Department of Veterans 
Affairs (VA) Regional Office (RO). 

In April 2001, while this appeal was in appellate status, the 
appellant filed claims for: service connection for diabetic 
retinopathy in the right eye; service connection for a below 
the knee amputation of the right leg secondary to diabetes 
mellitus; service connection for hypertension; and service 
connection for a cerebrovascular accident with right 
hemiparesis.  His representative also submitted a claim for 
service connection for a scar of the left lower eyelid due to 
the same fragment wound that resulted in the service 
connected scar of the left upper eyelid.  The appeal of a 
prior denial for service connection for diabetes mellitus is 
the subject of a Remand below.  The Board refers these issues 
to the RO to take appropriate action with respect to these 
claims, as the Board does not have jurisdiction.  Absent a 
decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. Brown, 
10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. App. 208 
(1998).  The veteran should be informed of any determination 
by separate letter that includes notification of appellate 
rights.  38 C.F.R. § 3.103 (2000).  If there is any intent to 
appeal, there is an obligation to file a notice of 
disagreement and a substantive appeal after the issuance of 
the statement of the case.  38 C.F.R. § 20.200 (2000).


FINDINGS OF FACT

1.  Post-traumatic stress disorder is currently manifested by 
anxiety and depression, but is not manifested by flattened 
affect, speech disturbances, panic attacks, memory or 
judgment impairment, or difficulty in maintaining social 
relationships.

2.  Headaches secondary to fragment wound are currently 
manifested by nondebilitating headaches, occurring 
approximately once a month of 4-days duration.

3.  Polypoid right frontal sinus is asymptomatic.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder is no more than 30 percent 
disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.130, Diagnostic Code 9411 (2000).

2.  Headaches secondary to fragment wound are no more than 10 
percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, § 4.124a, Diagnostic Code 8045-9304 (2000).

3.  The criteria for a compensable evaluation for polypoid 
right frontal sinus have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.97, Diagnostic 
Code 6599-6510 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 2000 rating decision the RO: increased the 
evaluation for service connected scar of the left upper 
eyelid, secondary to fragment wound from 0 percent to 10 
percent from the date of claim; increased the evaluation for 
service connected post-traumatic stress disorder from 0 
percent to 10 percent from the date of claim; confirmed and 
continued a 10 percent evaluation for headaches secondary to 
a fragment wound; and confirmed and continued a 
noncompensable evaluation for polypoid, right frontal sinus.  
The RO later increased the evaluation for post-traumatic 
stress disorder to 30 percent from the date of claim.

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The appellant has contended that all of 
the service connected disabilities are more disabling than 
currently evaluated.  He contends that the scar on his left 
eyelid should be rated at least 30 percent, that the 
evaluation for his post-traumatic stress disorder should be 
100 percent, that the evaluation for his headaches should be 
at least 30 percent, and that the evaluation for his sinus 
condition should be at least 20 percent.

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the rating decision, and the Statement 
of the Case issued in May 2000, the appellant and his 
representative were given notice of the law governing the 
claims, the relevant Diagnostic Codes and the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims.  The RO made reasonable efforts to obtain 
relevant records adequately identified by the appellant, in 
fact, it appears that all evidence identified by the 
appellant relative to these claims has been obtained and 
associated with the claims folder.  This includes the service 
medical records that were previously obtained and associated 
with the claims folder.  All identified and relevant medical 
treatment and examination records have been obtained, 
specifically the entirety of the treatment records from the 
VA Medical Centers in Tuscaloosa and Birmingham which were 
requested and obtained on multiple occasions during the 
pendency of the appeal.  VA examinations were conducted in 
December 1999 and January 2000 as to all of the service 
connected disabilities, and copies of the reports associated 
with the file.  There is no indication from the appellant or 
the representative that there is outstanding evidence which 
would be relevant to these claims.  When the Board considers 
an issue not considered below by the RO, in this case because 
the passage of the Veterans Claims Assistance Act came after 
the RO had completed consideration of the case, then the 
Board must consider whether the appellant would be prejudiced 
by appellate review without first returning the case to the 
RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on the 
cited findings regarding the development previously 
accomplished in this case, we hold that the appellant would 
not be prejudiced with our consideration of the appeal since 
the duty to assist the appellant has been met and no 
reasonable possibility exists that additional assistance 
would aid in substantiating the claims.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Post-traumatic stress disorder.

The appellant has been rated under the schedule for rating 
mental disorders and the criteria are as follows, 38 C.F.R. 
§ 4.130; Diagnostic Code 9411 (2000):

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 70 
percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 30 
percent disabling.

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication - 10 
percent disabling.

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication - 0 percent 
disabling.

The appellant was admitted to the post-traumatic stress 
disorder day treatment program in June 1998.  He was a former 
autoworker and did security work until 1980 when his legs 
finally gave out and he had to quit work of all types.  He 
had been divorced since 1972 after about 3 years of marriage.  
He had 3 children.  The appellant reported problems with 
anxiety, reexperiencing traumatic events, flashbacks, the 
break-up of his family, and financial problems.  He spent 
much of his time watching television and playing cards.  His 
primary problem was depression, although he denied suicidal 
ideation.  He had many serious physical problems which 
appeared to play a large part in his difficulties at this 
point in his life.  At the time of the examination he was 
rational and oriented.  Neuropsychiatric examination was 
negative except for problems with depression.  Post-traumatic 
stress disorder by history with depression was diagnosed.  In 
a separate note, the appellant reported that he still enjoyed 
playing cards with his friends, watching television and 
having cookouts.  He indicated he had a good attitude, 
although he reported that his post-traumatic stress disorder 
symptoms affected his leisure involvement due to poor sleep 
patterns.  He felt comfortable in social situations and spent 
his free time with his immediate family.  He felt comfortable 
in small or large groups.  He did not consider himself a 
loner and his current support system consisted of his 
girlfriend.  During an initial intake mental status 
examination, his appearance was clean and casual.  He was 
calm and cooperative.  His speech was normal in rate and 
rhythm.  His motor activity was within normal limits.  His 
mood was euthymic and he stated he was in a pretty good mood.  
His affect was full-ranged and congruent with his mood.  He 
was pleasant to talk to, and smiled, laughed or was serious 
in an appropriate manner.  He was fully oriented to person, 
place, time and situation.  He recalled 3/3 words immediately 
and at 5 minutes.  He was able to spell "world" backward.  
His insight was intact and he had no problems with judgment.  
He made very concrete associations between word pairs.  His 
thought process was goal oriented.  There were no 
hallucinations or other abnormalities of thought content.  He 
denied suicidal or homicidal ideation.  His Global Assessment 
of Functioning score was 55 with a score of 55 for the prior 
year.  In another June 1998 history and physical examination, 
his Global Assessment of Functioning score was said to be 
currently 40 and 40 for the prior year.

An individual identified as a social worker submitted a 
statement in support of the appellant's claim in September 
1998.  The appellant had been accepted for the Post-Traumatic 
Stress Disorder Program in February 1998.  The symptoms 
presented were severe anxiety, depression and persistent, 
recurring nightmares and flashbacks to Vietnam experiences.  
He was experiencing his symptoms more since his physical 
condition had deteriorated.  His most debilitating symptom 
had been increased arousal complicated by depression.

During a VA neurological examination in December 1999, the 
appellant had immediate recall of 3/3 items and 2/3 items in 
3 minutes.  He was able to recite the months of the year in 
reverse from December to June without error or delay.

A VA examination was conducted in January 2000.  The 
appellant was able to handle his financial affairs and was 
assisted by his girlfriend in this.  He reported that he had 
to quit working in 1979 because he became physically ill with 
diabetes mellitus and weakness.  The examiner indicated that 
the appellant seemed to want to minimize his symptoms.  He 
reported irritability, frequent flashbacks, feelings of 
detachment, an exaggerated startle response.  On objective 
examination he presented a disheveled appearance, and was 
alert and oriented to person, place, time and date.  He was 
humble and cooperative throughout the examination.  He 
exhibited decent eye contact.  His mood was described as 
"all right" and his affect was mildly anxious.  His speech 
was regular in rate and rhythm.  His thought process was 
coherent.  His thought content was negative for suicidal or 
homicidal ideation.  There was no overt psychotic thinking.  
His insight and judgment were adequate.  Mild to moderate 
post-traumatic stress disorder with delayed onset was 
diagnosed.  He had stress related to several physical 
ailments, his physical condition and his chronic mental 
illness.  His Global Assessment of Functioning score was 
currently around 50.

In an April 2000 treatment note, the appellant's affect was 
blunted, but he denied deep depression.  He continued to 
experience hyperarousal, anxiety, frequent memories of 
combat, and interrupted sleep.

The preponderance of the evidence is against a higher 
evaluation.  Occupational and social impairment with reduced 
reliability and productivity due to the symptoms as described 
in the rating criteria has not been shown.  His affect was 
blunted on only one recent occasion, but was otherwise 
primarily appropriate to his mood.  His speech has been 
consistently described as normal.  There was no evidence of 
panic attacks.  He has not exhibited difficulty in 
understanding complex commands and cooperated during 
examinations.  He has not been shown to remember only highly 
learned material, but had full immediate short-term recall, 
and only slight impairment after three minutes on one 
occasion.  His judgment was not said to be impaired.  The 
appellant reported an ongoing relationship with a girlfriend 
and other social affiliations, therefore he has not 
demonstrated difficulty in establishing and maintaining 
effective social relationships.  The appellant is chronically 
depressed, however this disturbance of mood is insufficient 
in itself to warrant the higher evaluation.

The Board's conclusion is further supported by a Global 
Assessment of Functioning scores which were reported as low 
as 40 and as high as 55.  Although the Global Assessment of 
Functioning score does not fit neatly into the rating 
criteria, the Global Assessment of Functioning score is also 
evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
Global Assessment of Functioning score is a scale reflecting 
the "psychological, social, and occupational functioning on 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994).  Global Assessment of Functioning scores in this range 
are defined as some impairment in reality testing or 
communication (e.g., speech is at time illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school), to moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers), to serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Although the lower scores could represent 
positive evidence of a greater disability, the scores and the 
evidence as clearly described by the examiners fell in the 
higher ranges and do not support the higher evaluation.  In 
reaching our conclusion that a higher evaluation is not 
warranted, we have afforded the highest degree of probative 
value to the objective observations of the appellant's 
behaviors as described by various examiners.  We have 
considered the appellant's contention that his disability 
warrants a higher evaluation, however the objective 
observations of competent medical examiners are more 
probative of the degree of his present disability 
attributable to post-traumatic stress disorder.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).

Headaches secondary to fragment wound.

The RO evaluated the appellant's service connected headaches 
secondary to fragment wound under Diagnostic Code 8045, 
pertaining to brain disease due to trauma.  That code 
provides that purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities.  
Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304, (pertaining to dementia associated with brain trauma).  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent for brain disease due to trauma under DC 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  38 
C.F.R. § 4.124a, Diagnostic Code 8045 (2000). 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2000).  The service 
connected condition is not an unlisted condition rated by 
analogy.  38 C.F.R. § 4.20 (2000).  In light of these facts 
and also because, although there is a diagnosis of migraine 
headaches, there is no evidence of characteristic migraine-
type prostrating attacks, the Diagnostic Code pertaining to 
migraine headaches in not applicable.

During a June 1998 history and physical examination the head 
was negative for pain.  There was no evidence of deformity or 
acute injury.

A VA examination for neurological disorders was conducted in 
December 1999.  The appellant described headaches with a 
throbbing quality in the right occipital region without 
visual sentilations, no nausea, no vomiting, and no cognitive 
side effects.  These began in the right occipital area behind 
the ear, then they extended gradually to the frontal region.  
The appellant denied bruxism.  He estimated that the 
headaches occurred approximately once a month and were of 4-
days duration.  During such a headache he was able to 
continue his activities of daily living.  The neurological 
examination concluded with a diagnosis of migraine headaches 
based on the throbbing quality of the headaches as described 
by the appellant.  

During a VA examination in December 1999 for his service 
connected sinus condition, the appellant stated that he did 
not have significant headaches.

The appellant is in receipt of the maximum schedular 
evaluation for headaches secondary to a fragment wound in the 
absence of evidence in the form of a diagnosis of multi-
infarct dementia associated with brain trauma.  Therefore, 
the preponderance of the evidence is against the claim and 
there is no doubt to be resolved.


Polypoid right frontal sinus.

This disability has been evaluated by analogy to chronic 
pansinusitis sinusitis.  The general rating formula for 
sinusitis (Diagnostic Codes 6510-6514) provides that 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries, a 50 percent evaluation is 
warranted.  With three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting a 30 
percent evaluation is warranted.  With one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain and purulent 
discharge or crusting a 10 percent evaluation is warranted.  
When detected by X-ray only a noncompensable evaluation is 
assigned.  38 C.F.R. § 4.97; Diagnostic Code 6549-6510 
(2000).

During a June 1998 history and physical examination the nose 
was patent and without discharge.  During post-traumatic 
stress disorder day hospital treatment, the appellant 
complained of sinus problems

A VA examination was conducted in December 1999.  The 
appellant reported recurrent, chronic sinusitis.  He had no 
difficulty breathing through his nose and there was no 
purulent discharge.  He reported a history of cough.  He used 
nasal steroid sprays daily, but had no prior surgeries.  He 
used antibiotics for his sinus problems at least five times 
per year.  A one-week course of medication generally resolved 
his problems with nasal drainage and post-nasal drip.  He 
denied symptoms of allergic rhinitis.  On physical 
examination the nasal mucosa was normal in appearance.  
Turbinates were normal in size and were not enlarged.  There 
was no discharge or polypoid mucosa noted.  The examiner 
concluded that history and examination were consistent with 
chronic rhinitis and possible recurrent sinusitis.  

In a December 1999 treatment record the appellant reported a 
lot of trouble with his sinuses and he was prescribed 
medication for sinus congestion.  In a May 2000 note, the 
appellant reported mild nasal congestion and sneezing.

The criteria for a compensable evaluation for polypoid right 
frontal sinus have not been met.  No evidence of an 
incapacitating episode of sinusitis requiring prolonged 
(lasting four to six weeks) antibiotic treatment has been 
offered.  The appellant has indicated that he has 5 episodes 
that required antibiotic therapy, however the evidence 
obtained from the VA Medical Center do not support his 
claims.  Furthermore, there was no evidence of sinus 
headaches, sinus pain or purulent discharge or crusting on 
any examinations.  Chronic sinusitis was indicated only as a 
possible diagnosis.  Therefore, the preponderance of the 
evidence is against a compensable evaluation.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In this regard, the Board finds that the schedular 
criteria and currently assigned evaluations for the service 
connected disabilities currently under appellate 
consideration adequate as the case does not present an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards.  The assignment of a high schedular evaluation is 
recognition of substantial interference with employment.  
However, competent, objective evidence of marked inference 
with employment or frequent periods of hospitalization due to 
post-traumatic stress disorder, headaches, or polypoid right 
frontal sinus has not been shown.


ORDER

An increased rating for post-traumatic stress disorder is 
denied.  An increased rating for headaches secondary to 
fragment wound is denied.  A compensable evaluation for 
polypoid right frontal sinus is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons in addition to the reasons stated below, a 
remand is required.  

Service connection for diabetes mellitus.

Service connection for diabetes mellitus was denied in the 
March 2000 rating decision as not well grounded.  In April 
2001, while this claim was in appellate status, the appellant 
submitted a new claim for service connection for diabetes 
mellitus due to Agent Orange exposure during his service in 
the Republic of Vietnam.  The issue of service connection for 
diabetes mellitus has not been developed or considered by the 
RO as due to Agent Orange exposure.  Effective July 9, 2001, 
diabetes mellitus type 2 will be added to the list of 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, the 
duty to assist under the provisions of the VCAA require a 
Remand in order to meet the additional notice and development 
requirements under this new theory of entitlement.

Service connection for a right ear condition, claimed as 
secondary to service connected enucleation of the left eye.

Service connection for a right ear condition claimed as 
secondary to service connected enucleation of the left eye 
was denied in the March 2000 rating decision as not well 
grounded.  Therefore, a Remand is in order under the VCAA in 
this case.  

However, in an effort to assist the appellant and the RO, the 
Board notes that when the appellant filed his claim in 
September 1999 he stated the his right "ear" had to have 
surgery on it because his left eye was missing.  He then went 
on to discuss the vision in his right "eye."  No evidence 
has been submitted that documents a right ear disability or 
surgery.  Right eye disability and surgery has been 
documented, and the appellant and his representative have 
subsequently contended that service connection is warranted 
for proliferative retinopathy in the right eye.  Therefore, 
we believe that although the claim for service connection for 
a right ear disability was perfected for appeal, it does not 
appear to be the appellant's intent to make this claim.  
Therefore, the RO should clarify this issue and proceed 
accordingly.

Increased rating for enucleation of the left eye, secondary 
to fragment wound.

In a May 2000 rating decision, the 40 percent evaluation for 
this disability was confirmed and continued.  In a Notice of 
Disagreement as to this issue received by the RO in June 
2000, the appellant requested a hearing before the RO.  This 
was followed by a Statement of the Case in September 2000 
wherein the RO informed the appellant that he would be 
advised shortly of the date and time for his hearing.  We 
have reviewed the record and cannot find a hearing transcript 
or evidence that the hearing was canceled or the request 
withdrawn.  The appellant perfected a timely appeal in 
November 2000.  Therefore, this issue is remanded in order to 
afford the appellant a hearing before the RO.

Scar of the left upper eyelid, secondary to fragment wound.

Service connection for a scar of the left upper eyelid 
secondary to a fragment wound that resulted in the 
enucleation of the left eye was established in a February 
1969 rating decision.  

A VA examination was conducted in January 2000.  The entirety 
of the examination report discussed a non-service connected 
scar of the left lower eyelid, which was said to be 
moderately disfiguring.  This examination report has become 
the basis of an increased rating by the RO as well as a new 
claim filed by the representative for service connection for 
a scar of the left lower eyelid secondary to the fragment 
wound.  Since the examination failed to comment at all on the 
service connected upper eyelid scar, it is inadequate, and a 
new examination should be ordered.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should comply with the notice 
and development requirements of the VCAA 
as to the claim of service connection for 
diabetes mellitus as due to Agent Orange 
exposure.

3.  The RO should clarify whether the 
appellant is claiming service connection 
for a right ear and/or a right eye 
disability and under what theory of 
entitlement.

4.  The appellant should be afforded a 
personal hearing on the issue of 
entitlement to an increased rating for 
enucleation of the left eye secondary to a 
fragment wound.

5.  The RO shoulder order a VA 
examination of the appellant's service 
connected left upper eyelid scar.  
Comments should be directed as to the 
degree of disfigurement, whether it is 
subject to repeated ulceration or whether 
it is tender and painful on objective 
demonstration.  The appellant is hereby 
notified that it is his responsibility to 
report for the examination and to 
cooperate in the development of the 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulations.

6.  Thereafter, the RO should readjudicate 
these claims.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  

See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 



